Case 2:18-cv-02281-JAM-DMC Document 51 Filed 02/09/21 Page 1of1

?2A0 154 (10/03) Substituuon ot Atlomes

UNITED STATES DISTRICT COURT

 

 

Easiemn District of California
DUANE LINDER CONSENT ORDER GRANTING
Plaintiff (s), SUBSTITUTION OF ATTORNEY
Mey
DOCTOR JALAL SOLTANIAN, etal CASE NUMBER: 2:48-cv-02281 JAM

Defendant (s).

Notice is hereby given that, subject to approval by the court, James S, Pucelik, M.D. substitutes
(Party fs) Name)

Curtis E. Jimerson _ Slate Bar No, 252054 as counsel of record in
(Name of New Attorney)

place of Curtis E. Jimerson / Riggio, Mordaunt & Kelly

(Name al Atiomey (5) Wihdraving Appeanaice)

 

Contact information for new counsel is as follows:

 

 

 

 

 

 

 

 

 

Firm Name: Mordaunt, Roundy, Reihl & Jimerson

Address: 7488 Shoreline Drive Suite B1, Stockton, CA 95219

Telephone: (209) 473-8732 Facsimile _(209} 957-9165

E-Mail (Optional): mmordaunt@mrrjlaw.com; cjimerson@mrrjlaw.com

o ff 7
l consent to the above substitution. Q\ awe X> Muyuwhh
Date: 12/28/2020 j
(Signature of Barty (5))

{ consent to being substituted. fhe
Date: 12/28/2020 v

 

 

(Signature of Former Autormey (s))

| consent to the above substitution. 7
Date: 12/28/2020 CAG —

¥ oat
tSigniture of New Attomey)

 

The substitution of atlorney is hereby approved and so ORDE

 

Date: \ Z Z2\ .

 

 

{Note: A separate consent order of substitution must be filed by cach new attorney wishing to enter an appearance.|
